William H. Gilliam, pro se
9450 SW Gemini Dr.
ECM 38146
Beaverton, OR 97008
Tel 808 647 0610
               IN THE UNITED STATES BANKRUPTCY COURT

                              DISTRICT OF HAWAII

                                         )
                                         )
WILLIAM H GILLIAM                        )
                                         )
                                         )
                                         )     Case No. 19-01366
                                         )
                    Debtor               )     Chapter 13
                                         )
                                         )     MOTION FOR TURNOVER
                                         )
                                         )     SQUARE, Inc. and JOHN DOE 1-
                                         )     10 AND JANE DOE 1-10
                                         )
                                         )


COMES NOW the debtor by the undersigned and respectfully staters to the Court

pursuant to ​28 U.S.C.A. § 157.​ as follows:

   1. Debtor holds accounts, money and information in data form with a brand of

      of Square, Inc. and Square, Inc. dba Square of California, Inc. called cash or

      WWW.Square.com/cash which brand and internet domain available in this

      State; and, with sufficient contacts with the         State of Hawaii to confer

      jurisdiction and venue upon the above Court in this core proceeding.




 U.S. Bankruptcy Court - Hawaii #19-01366 Dkt # 180 Filed 09/09/20 Page 1 of 3
   2. John Doe 1-10 and Jane Doe 1-10 are the thieves and hackers who stole my

      square account, including monies, data, and credentials.

   3. That Square’s principal office is located in San Francisco and its principal

      and founder is Mr. Jack Dorsey, who also founded Twitter. Square does list

      several entities with the Hawaii DCCA, which include Square, Inc. and

   4. That debtor’s accounts and information under various electronic email labels

      included:

              i.   $Pksurf2

   5. That this court has previously ordered a turnover by Square, Inc. of the

      property stolen or converted by the hackers. However, since that Order and

      the satisfaction paid by Square, Inc. to the debtor additional funds were sent

      to the referenced account label.

   6. As Square provides no live customer support, and contact with their in house

      counsel AND following to the letter the means to submit a request with no

      response, debtor has no choice but to again seek the Court’s assistance; and

      more than forty days has elapsed.



      WHEREFORE respectfully requests turnover of the current balance in the

identified account in the amount of $699.00




 U.S. Bankruptcy Court - Hawaii #19-01366 Dkt # 180 Filed 09/09/20 Page 2 of 3
                                             /s/ William H Gilliam
                                             William H. Gilliam, debtor, pro se
                                             9450 SW Gemini Dr.
                                             ECM 38146
                                             Beaverton, OR 97008
                                             Tel 808 647 0610

                            CERTIFICATE OF SERVICE
 I hereby certify that on the ninth day of SeptemberI post with the United States
Postal Service postage prepaid an Original hereof to the Clerk of the Above Court
and a copy of the foregoing addressed to the CEO of Square, Inc. one JacK Dorsey
                                    ​ quare Capital, LLC, 1455 Market St, Ste. 600, San
at Square, Inc. corporate office at S
Francisco, California, 94103, United States. Further, I have sent by email a copy hereof as a
courtesy to the in-house counsel with whom I had contact in the previous matter one David Cannon
at dcannon@squareup.com.




                                             /s/ William H Gilliam
                                             William H. Gilliam, plaintiff, pro se




 U.S. Bankruptcy Court - Hawaii #19-01366 Dkt # 180 Filed 09/09/20 Page 3 of 3
